DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Application
2.	Claims 1-17 and 19-25 are pending and examined. 
Claim Objections
3.	Claims 14-16 remain objected to because of the following informalities.  The phrase “applied to a soybean plant” should be changed to “applied to the soybean plant” for proper antecedence with claim 1.  Appropriate corrections are required. 
Claim Rejections - 35 USC § 112 - New Matter
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 1-17 and 19-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or 
In the instant amendments to claim 1, Applicant added the limitation “glyphosate tolerant” in the preamble, and the following recitation in step (b): “seed yield increase of 1.5 bushels/acre or more, relative to the yield of a soybean plant grown under the same conditions, but not treated with glyphosate.”  These two limitations amount to New Matter. 
Neither the claims as originally filed nor any portions of the specification provide written support for the claimed method, wherein treating a glyphosate tolerant soybean plant results in an increase of 1.5 bushels/acre or more.  It is noted that the portions of the specification that teach applying glyphosate to prevent infection by Phialophora gregata (Example 4, Tables 2 and 3; Figure 5) fail to teach whether the plants used in the experiments, Asgrow cv. 2107, referenced in Example 4, are glyphosate tolerant.  For this reason, the newly added limitations are New Matter.  Given that claims 2-17 and 19-25 depend from claim 1, they contain New Matter as well. 
Claim Rejections - 35 USC § 112 - Indefiniteness
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claims 1-17 and 19-25 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
	In claim 1, in the phrase “identifying a soybean plant … at risk of infection” renders the claim indefinite.  On page 7, the specification supplies examples of circumstances in which “heightened risk of infection” may be present, however the term “risk of infection” is not defined, and no explanation is provided as to how said risk may actually be determined, when performing the method as claimed.  For example, based on the teachings of page 7, it is unclear whether said risk of infection requires the presence of the propagules of the pathogen at issue or not.  Therefore, the metes and bounds are unclear.  
	In addition, while the preamble recites “a glyphosate tolerant soybean plant,” step (a) of the method also recites “a soybean plant” (and does not clearly refer to the plant of the preamble) Step (b), however, recites “the soybean plant,” yet it is unclear whether the soybean plant of step (b) is required to be glyphosate tolerant or not.  This introduces further ambiguity into the claim language. 
Moreover, the dependent claims 11-13 require the application of glyphosate to the soybean prior to the infection, including at least one or four days prior.  It is unclear, however, how that method step could be practiced in the context of the method steps of claim 1, because neither the claims nor the specificaiton provide a clarification as to how the timing of the infection could be predicted, as requires by claims 11-13.  Although the specification does describe a method of preventing Brown Stem Rot of soybean in the greenhouse, wherein the plants were treated at a certain time before inoculated with the pathogen (Example 4), it is unclear how one could practice said method under field conditions, where inoculation is not produced artificially. 
In claim 1, the terms “suppressing the effects of Brown Stem Rot disease” and “effects of Brown Stem Rot disease are suppressed” are unclear.  The specification, on page 8, defines the term “disease suppression” as referring to preventing or treating a pathogen infection in a plant.  If, however, after the planting of the soybean the infection never occurs, there is no way to establish whether it did not occur due to the presence of glyphosate or because the pathogen was never present in the area.  It is thus unclear how one could “suppress” the infection if an infection would not have occurred in the first place.  It is noted that the instant amendments that recite the yield increase as a result of glyphosate application do not affect the above analysis because there is no requirement that the yield increase be due to the effects of glyphosate on Phialophora gregata, and not, for example, due to weed suppression. 
For these reasons, the metes and bounds are unclear.  Given that claims 2-18 and 19-25 depend from claim 1 and fail to recite additional limitations overcoming the indefiniteness of claim 1, these claims are indefinite as well.
Applicant argues that the instant claim amendments overcome the rejection (pages 5-6 of the Remarks).  This is not found persuasive.  While the rejection has been modified in view of the claim amendments, the claims remain indefinite for the reasons set forth above. 
Claim Rejections - 35 USC § 112 - First Paragraph
8.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9. 	Claims 1-17 and 19-25 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of using glyphosate for the suppression of Brown Stem Rot in a soybean plant, wherein glyphosate is applied at 0.84 g ae/ha at the R2 growth stage, does not reasonably provide enablement for the invention as broadly claimed.  This rejection has been modified in view of Applicant’s amendments to the claims.  Applicant’s argument filed on November 24, 2021 was fully considered but it is not persuasive. 
In re Wands, 858 F.2d 731 (Fed. Cir. 1988) lists the following eight factors for determining whether undue experimentation would be required to practice an invention: (1) quantity of experimentation necessary; (2) amount of direction or guidance supplied; (3) presence or absence of working examples; (4) nature of the invention; (5) state of the prior art; (6) relative skill of those in the art; (7) predictability or unpredictability or the prior art; (8) breadth of the claims. 
	Applicant claims a method for suppressing Brown Stem Rot disease in a soybean plant, comprising identifying a soybean plant in a field infected with Phialophora gregata, or at risk for infection, and treating the soybean plant with a formulation or mixture comprising glyphosate, wherein the Brown Stem Rot Disease is suppressed by glyphosate, such as the treatment results in seed yield increase of 1.5 bushels/acre or more relative to the yield of a soybean plant grown under the same 
	Applicant teaches performing greenhouse studies, wherein applying glyphosate 4 days before infection at 0.84-2.5 kg ai/ha “reduced the level of foliar incidence of the disease” (Example 4).  Applicant teaches performing field trials, using Asgrow 2107 soybean plants, the results of which are shown in Figure 5 (Example 4).  Figure 5 shows a graph, which provides percent Brown Stem Rot severity and plant yield in bushels per acre.  Figure 5 shows that plants treated with 0.84 kg ai/ha glyphosate at V3 and at 0.84+1.7 kg glyphosate at V3+R2 growth stages showed higher Brown Stem Rot severity than the control plants.  The Figure also teaches that both the control plants and those treated at with 0.84 kg ai/ha glyphosate at V2+R2 showed percent severity between approximately 35 and 40%.  Applicant teaches using glyphosate in a tank mix with pyraclostrobin and picoxystrobin for controlling Brown Stem Rot (Examples 7 and 8). 
	Applicant does not teach how to predictably practice the claimed invention through the full scope of the claims. 
risk of infection by Phialophora gregata, applying any glyphosate dose to said plants, wherein the treatment results in any increase in yield that is more than 1.5 bushels per acre.  Moreover, the claims do not require that the treated plant be infected with said pathogen (see the rejection under 35 U.S.C. 102, below).  
The teachings of the specification are substantially more narrow.  These teachings appear to be limited to Example 4, Figure 5, and Tables 2 and 3, while Examples 7 and 8 only teach using glyphosate in a tank mix with pyraclostrobin, a fungicide.  The data in Figure 5 of the instant application indicate that the plants that were treated with 0.84 kg ae/ha glyphosate at V3 and those that were treated at 0.84 and 1.7 kg ae/ha at V3 and R2 stages showed percent of Brown Stem Rot severity that was actually higher than that for the control plants, indicating that glyphosate application increased disease severity.  At the same time, the yield of the plants treated with the standard 0.84 kg ae/ha dose applied at V3 was either equal or slightly lower than the yield of the control plants.  It is noted that Fig. 5 does not provide statistical significance for the seed yield or the Brown Stem Rot severity data.  In addition, while it appears that the soybean plants used in the experiment were a regular commercial variety, it is unclear whether they comprised a glyphosate tolerance transgene (see Example 4).  
Table 3 appears to be the only table showing yield data for the plants treated with glyphosate.  The plants were treated at V3 and V6, the yield varied from 96.0% to 119.2% of the untreated control, and the table provides no statistical significance for the data.  

The lack of guidance in the specification is consistent with the state of the prior art regarding the effects of glyphosate on fungal diseases of soybean.  For example, while Clinton et al (US Patent Publication 2005/0223425) teach that glyphosate can be used to control a number of plant fungal diseases, including soybean rust (Examples 1 and 8), glyphosate has also been shown to increase the severity of disease in plants, including soybeans (Johal et al, Europ. J. Agronomy (2009) 31:144-152).  
It is noted that in the instant amendments, Applicant added limitation “glyphosate tolerant” to the preamble of claim 1.  However, neither the Examples nor Figures or other portions of the disclosure specify whether the soybean plants used in the experiments to establish effects of glyphosate on Brown Stem Rot were glyphosate tolerant or not.  
At the same time, the prior art teaches that glyphosate application to either glyphosate tolerant or wild-type soybean plants results predominantly in reduction of biomass and seed yield.  Nandula et al, for example, teach that the application of glyphosate to susceptible plants at the V1 to V2 stage at approximately 1 kg ae/ha resulted in the reduction of shoot dry weight to 20% of the control, with GR50 being 0.47 
For these reasons, given limited guidance supplied by Applicant, the breadth of the claims and the nature of the invention, as well as the unpredictability in the art, it would have required one skilled in the art undue trial and error experimentation to practice the claimed invention through the full scope of its claims. 
Response to Arguments. 
Applicant argues that claim 1 has been amended to recite an increase in yield, and to exclude non-glyphosate tolerant plants.  Applicant argues that the Johal reference is a review and only hypothesizes about the effects of glyphosate on disease severity (pages 6-7).  Applicant argues as follows: “Regarding the Action’s analysis of the data of FIG. 5 (see Action, e.g. p. 5-7), Applicants note that FIG. 5 shows both foliar disease severity (symptoms apparently assessed at R6 growth stage, i.e. late in the growing season), as well as yield information. The Action only focuses on apparently inconsistent foliar disease severity results shown in FIG. 5. However, even for foliar symptoms of BSR, lines 2-4 and 9-11 of Table 2 demonstrate that 14/18 of reported treatments for the combined “% of control” values depending on timing of application, amount of glyphosate applied, application with HEADLINE, and location, showed 
Applicant argues that “Table 3 at lines 2-4 and 9-11 demonstrates that soybean yield also showed calculated value improvement upon application of glyphosate, or glyphosate + HEADLINE, that occurred in 11/18 treatments as well as 6/6 “3 location average” values. Regarding FIG. 5, even if the % BSR severity bars might show no clear trend of improvement upon glyphosate application, nevertheless the yield data shown by text and by dotted/diamond lines showed yield increases upon treatment with glyphosate, and this improvement from 58 bu/ac to 64 bu/ac is more than 10% and occurred in 2/3 of the glyphosate treatments” (page 7). 
Applicant’s argument is not found to be persuasive.  Applicant’s argument is not commensurate with the scope of the claims.  Frist, the language of claim 1, as instantly amended, no longer requires that the soybean plants be infected by the Brown Stem Rot pathogen (due to the phrase “or at risk of infection by”), nor does it require the treatment of the pathogen with glyphosate.  The claim thus encompasses a scenario wherein the plant never gets infected with the Phialophora gregata, and the increased yield is due to factors other than the effect of glyphosate on the pathogen. 
Next, the claims, as instantly amended, recite any yield increase of “1.5 bushels or more,” recite glyphosate tolerant plants in the preamble, but do not recite applying a fungicide in the mix with glyphosate.  This means that, for example, data provided for the plants treated with a mix of glyphosate and Headline (see Table 3) are beyond the scope of the claimed subject matter.  Moreover, the average increase in yield shown for the plants that were treated with glyphosate alone (treatments 2-4 in Table 4, no 
In addition, while the preamble of claim 1 now recites “glyphosate tolerant soybean plant,” neither Example 4 nor Figure 5 or Table 3 indicate whether the plants used in the experiments were glyphosate tolerant or not.  The sole variety mentioned in the specification in conjunction with the effects of glyphosate on Brown Stem Rot of soybean is Asgrow cv. 2107 (Example 4), which appears to be a conventional, non-glyphosate-tolerant cultivar.  The rejection is maintained. 
Claim Rejections - 35 USC § 102
10.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

11.	Claims 1-5, 7, 9-13, and 17 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Elmore et al (Agron J. (2001) 93:404-407), taken with the evidence of Grau (Brown Stem Rot of Soybean, January 2006, University of Wisconsin Madison) and Elmore et al-2 (Agron. J. (2001) 93:408-412).  This rejection was necessitated by Applicant’s amendments to the claims. 
The following is noted with regard to the interpretation of claim 1, as instantly amended.  The first step of the method now recites identifying plants “at risk of infection by Phialophora gregata.”  The specification provides several examples but does not define the term “risk of infection,” nor sets forth what the step of identifying a plant means.  Thus, the term “at risk of infection” is given its broadest reasonable Phialophora gregata.  The claim similarly does not require that said pathogen be contacted with glyphosate or that the recited yield increase be due to the effect of glyphosate on Phialophora gregata and not due to any number of other factors, such as weed suppression.  
In addition, claim 1 encompasses any number of individual glyphosate treatments, and any application dose.  Claims 11-13 encompass applying glyphosate to plants any time before the infection, which would include a scenario wherein the infection is never detected.  This is similar to the “prophylactic” application recited in claim 17. 
Elmore et al disclose topically applying glyphosate, at 0.84 kg ae/ha, to glyphosate tolerant soybean cultivars, including Pioneer 92B51, at stages V2 to V5 and R1 to R3 (page 405 right col.; Table 3).  Elmore et al disclose that experimental plots were maintained weed-free (pg. 405, right col.).  Elmore et al disclose that the average yield for glyphosate-treated soybean plants was 3.63 Mg/ha, whereas for water-treated control, the yield was 3.46 Mg/ha (Table 5).  One of ordinary skill in the art would recognize that 3.63 Mg/ha (“Mg/ha” represents a metric ton per hectare) corresponds to 3.63 x 0.405 x 36.74 = 54.01 bushels/acre, while 3.46 Mg/ha corresponds to 3.46 x 0.405 x 36.74 = 51.48 bu/ac. The difference represents a 2.53 bu/ac increase in glyphosate-treated plants, which would read on the limitation “1.5 bushels/acre or more” in the instant claim 1. 
Phialophora gregata.  Observing the plants before applying glyphosate would read on the step of “identifying a plant … at risk of infection by Phialophora gregata.” 
Elmore et al-2 provides evidence that the Pioneer 92B51 cultivar comprises the CP4 EPSPS transgene, which transgene “remains the source of resistance in current GR [glyphosate resistant] cultivars.” (page 408, right col.; Table 4).  Given this evidence, the Pioneer 92B51 of Elmore et al will read on the plant of the instant claim 7. 
In view of the evidence in Grau and Elmore et al-2, and given the above claim interpretation, the disclosure of Elmore et al anticipates the limitations of the instant claims.
Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYKOLA V KOVALENKO whose telephone number is (571)272-6921.  The examiner can normally be reached on Mon.-Fri. 9:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
14.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MYKOLA V. KOVALENKO/Primary Examiner, Art Unit 1662